Citation Nr: 0335345	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the veteran's 
application to reopen a claim for service connection for 
post-traumatic stress disorder (PTSD).  On appeal, an October 
1999 Hearing Officer decision reopened the claim; reviewed 
the claim on a de novo basis, and denied service connection 
for PTSD on the merits.  

In a November 2001 decision, the Board considered the new and 
material issue to reopen the claim for service connection for 
PTSD, see 38 U.S.C.A. §§ 5108, 7104(b) (West 2002), see also 
Barnett v. Brown, 8 Vet. App. 1 (1995); reopened the claim; 
readjudicated the claim on a de novo basis; and denied 
service connection for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans' Claims (Court).  

In a July 2003 order, the Court granted the parties' Joint 
Motion for Remand of that portion of the Board's November 
2001 decision denying service connection for PTSD.  Pursuant 
to the actions requested in the Joint Motion, the Court 
vacated that part of the Board's decision denying service 
connection for PTSD and remanded that issue to the Board for 
issuance of a readjudication decision that takes into 
consideration and is in compliance with the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  


REMAND

In its November 2001 decision, the Board addressed the VCAA 
and noted that, although the RO did not have the benefit of 
the explicit provisions of the VCAA, VA essentially had met 
the duties to notify and assist the veteran with respect to 
his claim through various correspondence to the veteran and 
provided him the appropriate law and regulations pertinent to 
the claim in a Statement of the Case and a Supplemental 
Statement of the Case.  

The Joint Motion argues that, despite the aforementioned 
documents provided the veteran, the amended regulations 
require VA to inform the claimant which evidence VA will seek 
to provide and which evidence the claimant is to provide.  
See Quartuccio v. Principi, 16 Fed. App. 183, 186-87 (2002) 
(decided subsequent to the Board's November 2001 decision).  
Also, VA failed to adequately discuss the amended duty to 
notify with respect to the veteran's claim.  Specifically, VA 
failed to discuss the provision that the required notice to 
the veteran of the information and evidence necessary to 
substantiate his claim, indicate what portion of any such 
information or evidence is to be provided by which party, and 
failed to discuss whether the documents that it referenced, 
or any other document in the record, satisfied that 
requirement, citing Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (also decided subsequent to the Board's 
November 2001 decision).  Hence, because VA failed to 
adequately address the newly amended duty to notify 
requirements, VA did not consider all applicable provisions 
of law and provide an adequate statement of reasons or bases 
for its decision.  See Quartuccio, 16 Fed. App. at 187; 
Charles, 16 Vet. App. at 373-74.  

Recent decisions of the Federal Court in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), and in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003) have also addressed 
shortcomings of VA in its application of VCAA.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing the 
benefit and entitlement at issue is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for PTSD on a de novo basis.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




